 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDChathamManufacturingCompanyandTextileWorkersUnion of America,AFL-CIO, CLC.Case 11-CA-3348June 26, 1969DECISION AND ORDERB-v CHAIRMAN MCCLLLOCH AND MEMBERSBROWN AND JENKINSRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,ChathamManufacturing Company, Elkin, North Carolina, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn October 10, 1968, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborIn concludingthat the April16,1967, strike was an unfair laborpractice strike and that Respondent's subsequent refusal to reinstate thestrikers upon their unconditional application was violative of Sec. 8(a)(3)and (I) of theAct, the TrialExaminer noted and relied on the fact the theunion leaflets,the exchange of correspondence between the Union and theRespondent,and the picket signs displayed by pickets,allof whichtranspired within the 10(b) period,established that theUnion's strike wasinprotest against Respondent's failure to end and remedy previous unfairlabor practices which occurred in September 1966. Respondent'sconductinSeptember 1966, had been found to be unfair labor practices in a priordecision of this Board and is citedat 172 NLRB No 219 Accordingly, theTrial Examiner couldproperlytake judicial notice of the Board'spriordecision in determining whether the strike and other conduct whichoccurredwithin the 10(b) period was in fact in protestover theRespondent'sprior conductAs so utilized,in the opinion of MemberJenkins, it sheds additional light on the motivation for theUnion's conductwithin the 10(b) period,and establishes that the Union's characterizationof the Employer's prior conduct was essentially correct and supported byan unfair labor practice finding bythisBoardAs Member Jenkins sointerprets the Trial Examiner's decision,he finds it unnecessary to consideror adopt the Trial Examiner's furtherstatement,that Sec. 10(b) "does notbar an unfair labor practice finding based upon events outside the 6-monthlimitationperiodwhere,as here,timely charges with respect to thoseevents were filed,litigated,and adjudicatedBrownand Root,Inc ,99NLRB 1031, 1035-1036,enfd203 F 2d 139 (C.A 8) " CfBryan Mfg. Co,362 U.S. 411, 416MELVIN POLLACK, Trial Examiner: This case was heardonApril29,1968,atYadkinville,NorthCarolina,pursuant to a complaint issued March 20, 1968, uponcharges filed on June 26, 1967, July 27, 1967, and January26, 1968.' The issue presented is whether Respondent,ChathamManufacturingCompany, violated Section8(a)(3) and (1) of the National Labor Relations Act, asamended, by refusing to reinstate 18 strikers upon theirunconditional offer to return to work. General Counseland Respondent have filed briefs.2Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a North Carolina corporation engaged tothemanufacture of textile products at its plant in Elkin,NorthCarolina.Respondent's annual interstate salesexceed $50,000. I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America,AFL-CIO, CLC,herein called the Union,is a labor organization within themeaning of Section 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequenceof EventsCases 11-CA-3092, 3134, and 3152 were tried betweenFebruary 27 and March 10, 1967, on charges thatRespondent had failed to bargain in good faith with theUnion following its certification on August 19, 1965, asthe collective-bargaining representative of the productionand maintenance employees at the Elkin plant; that it haddiscriminatorily discharged 5 union supporters on March7,1966;and that it had discriminatorily refused toreinstate 13 employees who had participated in a strike onSeptember 26 and 27, 1966, caused by Respondent'sunfair labor practices. A union leaflet issued on February21, 1967, advised the employees that the Board hearingwould start onMonday, February 27, and closed as'Pursuant to the General Counsel's motion at the hearing,Iruled thatmy decision in this case would be deferred until the Board issued itsdecision inChatham Manufacturing Company,Cases II-CA-3092, 3134,and 3152. The Board'sDecision in those cases was issuedon September 9,1968(172 NLRB No 219).'Respondent also filed proposed findings and conclusions which areaccepted only to the extent consistent herewith177 NLRB No. 18 CHATHAM MANUFACTURING CO.33follows:Note of reminder: Even after the hearing is over, wemay find that the companyis stillviolating the law. Ifthis happens, we must be ready to put company onnotice, that unless it lives up toits legalobligations, wewill strike in protest of its violations, and will strikeagain and again if it is necessary to make it obey thelaw. And in this NLRB stands behind us 100 per cent.(SAVE YOUR MONEY).Following the hearing, the Union issued another leafleton March 15, 1967, reading in part:DECISION IN 2 YEARSIn the two weeks of hearing, the company introducedreams of papers into evidence. The more papers theFederal trial examiner has to go over the longer itwould take for him to hand down his decision. Anydelay in getting the trial examiner's decision plays intothe company's hands.The attorneys were given 45 days instead of the usual35 days to submit to the Federal trial examiner writtenarguments in support of their positions. The trialexaminer will extend this period if it is needed. It maybe 90 days (or three months) before the writtenarguments are presented to the trial examiner and hecan begin studying the testimony presented at thehearing. It will probably take another 90 days beforethe trial examiner studies the case and writes hisdecision.We don't expect the decision for at least 6months. And after that we are sure the company willappeal this decision toWashington and tie up the caseforanother 6 months and following that they mostlikely will appeal to the 4th Circuit Court of Appeals inRichmond, tieing it up for another year. In all, with thevarious appeals, it may take two years before thecompany is ordered to put back on the job, with fullpay, the 13 strikers and the 5 twister operators, and tostart bargaining with the union in good faith.DO WE WAITOR STRIKEWe have a choice: Either we wait for two years beforethe company exhausts its last appeal, or we have a legalunfair labor practice strike to force the company toreinstate the illegally discharged employees and tobargain with the union in good faith.We feel that Chatham's record of law violations meansthat they will break the law again and again to destroyour union.We feel that we must strike in protest of thecompany's unfair labor practices to protect our rights,and to get justice for the firedunionsupporters.Another leaflet issued on March 22, 1967, included thefollowing passage:We have waited too long. We have given them everychance to obey the law. Maybe that is too much toexpect from them.Now we have no choice but to gettough.We know that words will not put the eighteen firedfriends back on the job. Nor will reason make Chathambargain with us in good faith on the contract.Let's face it- to make them do right we mustSTRIKE.A leaflet issued on March 31, 1967, exhorted theemployees to "Get ready! We have been talking openlyabout striking in protest against Chatham's unfair laborpractices.Soon we'll stop talking and start forming apicket line."TheUnion thereafter called a "MassMeeting" for Sunday, April 9, 1967. After this meeting,the Union sent a letter dated April 10, 1967, to PersonnelDirector R. G. Chatham, in which it "respectfully urged"Respondent to remedy its unfair labor practices "bymaking it known to the employees that they are free toengage in protected concerted activities as the Actprovides," by reinstating and making whole for all lossesthe five employees discharged in March 1966 and the 13strikers refused reinstatement in September 1967, and byceasing to make "unilateral changes and engaging in badfaith bargaining." The letter closed as follows:the employees are greatly disturbed and distressed bythe lack of remedies for the obvious and numerousunfair labor practices. They are anxious to get immediateassurance that you intend to make remedies for theseunfair labor practices.We respectfully request a letterfrom you stating your intention to correct the wrongsyour company's unfair labor practices have created. Ifwe do not receive an answer from you by 5 p.m. onThursday,April 13, 1967, indicating that you arewilling to remedy the unfair labor practices, then wewillassume that you intend to continue your unfairlabor practices and we will have to take other steps toinsure that employees' rights as defined in the Act aresafeguarded.PersonnelDirectorChatham replied by letter datedApril 13, 1967, stating that he had "deliberately delayed"answering the Union's letter "as I do not like the idea ofbeing threatened nor do I intend to be coerced by you."He described the Union's letter "as nothing more than aself-serving declaration preparatory to some action by theUnion such as a strike or new allegations of alleged unfairlabor practices,"and termed "unfounded" the Union's"repeated assertions of unfair labor practices."At a "Mass Meeting" on Sunday, April 16, 1967, theemployees present voted to strike. Picket lines wereformed that night at the plant gates. The picket signs boresuchcaptionsas"UNFAIR LABOR PRACTICESTRIKE," "CHATHAM OBEY THE LAW," "STOPUNFAIR LABOR PRACTICES," "BARGAIN WITHOUR UNION." On April 22, the Union sent Respondenta telegram to the effect that the strikers would return towork"withoutconditions."The strikers thereafterreported for work on their regular shifts on April 23 and24.The complaint alleges that 18 of the several hundredstrikerswere refused reinstatement to their former orsubstantiallyequivalentpositionsof employment. Thefacts concerning these 18 strikers may be summarized asfollows:Minnie Day and Frances Sprinkle had worked on the A(regular) shift. They were advised on April 24 that theyhad been replaced during the strike by girls from the Band C shifts. They were offered jobs on the second orthird shifts and chose to work on the second shift. Day, aregular hand before the strike, some 9 or 10 weeks laterwas offered and accepted work as a "spare hand" on theA shift. Day was returned to her prestrike job during thethird week of January 1968. Sprinkle was still working onthe second shift at the time of the hearing in this case.BarryMounce was rehired on April 24 as a "doffer"and reinstated to his prestrike job on May 8, 1967.Harold Dean Jackson, whose job had been to make upcardboard boxes, was refused reinstatement on April 24and was not rehired until March 18, 1968, at which timehe was given a shipping clerk job which involved lifting 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDand moving heavy boxes.LucilleHolbrook,who worked as an IBM verifierdoing file work before the strike,was replaced while outon stirke and was rehired as a billing clerk on April 8,1968.She testified that this job required her to typecontinuously for 8 hours and was "tiresome" work.Grant Lomax,a stock cutter operator,was rehired onApril 8,1968, to operate both a stock cutter and aslasher.'Lomax'sforeman told him that"eventually"there would be two men to do this combined work "whenthey got it set up right."Respondent has refused work to strikersCharles A.Chipman, SylviaAnneHoots,WilliamS.Johnson,Robert Lee St. John,JamesWendellWatson, EdgarSpainhour,Lester Bauguess,Clyde C.Goins,James S.Hairston,Jimmy L. Mendenhall,Roy Lee Sparks, andTurner Swaim.Respondent'samended answer to thecomplaint alleges thatGoins,Hairston,Mendenhall,Sparks,Spainhour,and Swaim were denied reinstatementbecause they engaged in unlawful conduct during thestrike,and that St.Johnwas refused reinstatementbecause of a felony conviction.Respondent introduced noevidence in support of these allegations.B. Analysis and ConclusionsIn its September 9, 1968 decision in Cases I I-CA-3092,3134, and 3152 (fn.1,supra),theBoard found thatRespondent did not bargain in good faith with the UnionafteritscertificationonAugust 19, 1965, that itdiscriminatorilydischarged fiveUnion supporters onMarch 7, 1966, and that it discriminatorily refused toreinstateemployees who had engaged in a strike onSeptember 26 and 27, 1966,.provoked by the foregoingunfair labor practices. It is clear from the Union'sleafletsdistributedbetweenFebruary21andMarch 31, 1967, the exchange of letters betweentheUnion and Respondent on April 10 and 13,1967,and thesignscarriedby the Union pickets,thatthestrikewhichbeganonApril16,1967,wasundertakeninprotestagainstRespondent'sfailuretoendand remedy the foregoing unfairlaborpractices.Respondentcontends,however,thatas these unfair labor practices occurredmorethan 6 months before the filing of the charges in thiscase, Section 10(b) of the Act bars their use as a basis fora finding that the strike, and hence that the strikers, evenif replaced during the strike, were entitled to reinstatementupon their unconditional offer to return to work.' TheBoard has held, contrary to Respondent's position, thatthepurpose of the 10(b) proviso "was merely todiscourage dilatory filing of charges" and therefore that itdoes not bar an unfair labor practice finding based uponevents outside the 6-month limitation period where, ashere, timely charges with respect to those events werefiled, litigated, and adjudicated.Brown and Root, Inc.,99NLRB 1031, 1035-1036, enfd. 203 F.2d 139 (C.A. 8).` Itherefore find that the strike which began on April 16,1967, was an unfair labor strike and that the strikers werepresumptively entitled to reinstatement to their jobs whenthey unconditionally sought to return to work on April 23and 24, 1967.° As Respondent introduced no evidence tojustify its failure to reinstate the 18 alleged discriminateesto their prestrike jobs when they unconditionally offeredto return to work on or about April 24, 1967, I find that'The slasher "slices" bales of cotton before they are cut up further bythe stock cutter.itthereby violated Section 8(a)(3) and(1)of the Act.7Conclusions of Law1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The strike which began on April 16, 1967, wascaused by Respondent's unfair labor practices.4.Respondent violated Section 8(a)(3) and (1) of theAct by refusing to reinstate the 18 unfair labor practicestrikers named in paragraph 9 of the complaint.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.V. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondent discriminatorilyrefused reinstatement to 18 unfair labor practice strikers.Ishall therefore recommend that, insofar as Respondenthas not already taken such action, it shall offer themimmediate and full reinstatement to their former orsubstantially equivalent positions at the Elkin plant,' anditshallmake them whole for any loss of pay sufferedbecause of the discrimination against them. The loss ofpay shall be computed in accordance withF.W.Woolworth Company,90 NLRB 289, with interest addedthereto in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.RECOMMENDED ORDERChatham Manufacturing Company, its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membershipin TextileWorkers UnionofAmerica,AFL-CIO, CLC, or in any other laborSec. 10(b) provides in pertinentpart that "no complaint shall issuebased upon any unfair labor practice occurring more than 6 months priorto the filing of the chargewith the Board "IN L R.B.v.RitchieManufacturing Co ,354 F 2d 90 (C.A. 8), andother cases cited by Respondent in support of its position, are not in pointas the events there in question were not covered by timely charges.'As the Board'sunfair labor practice findings in Cases11-CA-3092,3134, and 3152are determinative of the status of the strikers in this case, IfindwithoutmeritRespondent's contention that this case improperlyrequires it to relitigate the unfair labor practices alleged in those cases'Respondent's payment of a small wage premium tosecond and thirdshift employees confirms what I consider a matter of common knowledge,that work on a first or regular shift is ordinarily preferred to work outsidethe normal working day.I thereforefind thatRespondent did not reinstateDay and Sprinkle to their prestrike jobs by givingthem work on thesecond shift'BarryMounce was reinstated to his former job about May 8, 1967, andMinnie Day was reinstated to her formerjob on the day shift during thethirdweek of January1968.At thetime of the hearing,FrancisD.Sprinkle was still working on the second rather than the first shift, HaroldDean Jackson and Lucille Holbrook were working on more arduous orfatiguing jobs, and Grant Lomax was operating two machines rather thanone machine as he had before the strike.Sprinkle,Jackson, Holbrook,and Lomax are therefore entitled to reinstatement offers as are the 12discriminateeswho haveadmittedly not been offered reinstatement sincetheyoffered unconditionally to return to their jobs on orabout April 24,1967 CHATHAM MANUFACTURING CO.organization,by refusing reinstatement to unfair laborpractice strikers upon their unconditional request, or byunlawfully discriminating against its employees in anyothermanner in regard to their hire or tenure ofemployment.(b) In any other manner,interfering with,restraining,or coercing its employees in the exercise of their rightsunder Section7 of the Act.2.Takethe following affirmative action designed toeffectuate the policies of the Act:(a)Offer the individuals named in paragraph 9 of thecomplaint immediate reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges,'and makethem whole for any loss of earnings suffered by reason ofthediscrimination against them, as provided in "TheRemedy" section of this Decision.(b)Notifythe above employees if presently serving intheArmed Forces of the United States of their right tofull reinstatement upon application in accordance with theSelective Service Act and Universal Military Training andService Act,as amended,after discharge from the ArmedForces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecords necessary to analyze the amounts of backpay andother benefits due under the terms of this RecommendedOrder.(d) Post at its plant in Elkin,North Carolina,copies ofthe attached notice marked"Appendix.""'Copies of saidnotice,on forms provided by the Regional Director forRegion 11,shall,afterbeingdulysignedby theRespondent'srepresentative,be posted by Respondentimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director for Region 11, inwriting,within 10days from the date of this Decision,what steps have been taken to comply herewith "No offer ofreinstatement need be made to Minnie Day or BarryMounce asthey alreadyhave been reinstatedIn the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substitutedfor the words "TheRecommendedOrder of a Trial Examiner"in the notice.If the Board'sOrder is enforced by a decreeof a United StatesCourtof Appeals, thenotice will befurtheramended bythe substitution of the words"a Decreeof the United States Court of AppealsEnforcingan Order"for the words"a Decision andOrder."In the event that this Recommended Order is adopted by the Board,this provision shall bemodified to read"Notify theRegional Director forRegion H, in writing,within10 daysfrom the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE To ALLEMPLOYEES35Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdiscouragemembership in TextileWorkers Union of America,AFL-CIO, CLC, or anyother labor organization,by refusing reinstatement tounfair labor practice strikers upon their unconditionalrequest,or byunlawfully discriminating in any othermanner in regard to our employees'hire,or tenure ofemployment.WE WILLoffer the following named unfair laborpractice strikers immediate and full and unconditionalreinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or otherrights,privilegesorworking conditions,andmakethem,Minnie Day,and Barry Mounce whole for anyloss of pay each may have suffered as a result of thediscrimination against them:Charles A. ChipmanLester BauguessLucille HolbrookClyde C. GoinsSylvia Anne HootsJames S. HairstonHarold Dean JacksonJimmy L. MindenhallWilleam S.JohnsonRoy Lee SparksGrant LomaxTurner SwaimRobert Lee St. JohnFrancis D. SprinkleJames Wendell WatsonEdgar SpainhourAll our employees have the right to join or support anylabor union,or not to do so. We will not in any mannerinterfere with their exercise of this right.DatedByCHATHAM MANUFACTURINGCOMPANY(Employer)(Representative)(Title)Note:Notify the above-named employees if presentlyservingin the Armed Forces of the United States of theirright tofull reinstatementupon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.Thisnotice mustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with theBoard'sRegionalOffice, 1624 WachoviaBuilding,301North Maine Street, Winston-Salem NorthCarolina 27101, Telephone 919-723-2303.